              1

              2

              3

              4

              5

              6
                                                                                     JS-6
              7

              8
                                         UNITED STATES DISTRICT COURT
              9                         CENTRAL DISTRICT OF CALIFORNIA
                                              SOUTHERN DIVISION
             10

             11   JUAN RAMOS CASILLAS, an                     Case No. 8:18-cv-01538-AG(ADSx)
                  individual,
             12                                               ORDER GRANTING JOINT
                               Plaintiff,                     STIPULATION FOR DISMISSAL
             13                                               PURSUANT TO FEDERAL RULE OF
                        v.
             14                                               CIVIL PROCEDURE 41
                PERFORMANCE ABATEMENT
             15 SERVICES, INC., a California                  [Concurrently filed with Joint Stipulation]
                corporation, and DOES 1 through 50,
             16 Inclusive,
                                                              Complaint Filed:   July 6, 2018
             17                Defendants.                    Removal Filed:     August 27, 2018
             18                                               Trial Date:        October 29, 2019
                                                              District Judge:    Hon. Andrew J. Guilford
             19
                                                                                 Courtroom 10D, Santa Ana
             20

             21
                        Pursuant to the stipulation of the parties and Federal Rule of Civil Procedure

             22
                  41(a)(1), IT IS HEREBY ORDERED that this action is dismissed with prejudice.

             23
                  Dated: May 10, 2019
             24
                                                           ____________________________________________
             25
                                                                UNITED STATES DISTRICT JUDGE
             26

             27

             28                                                                                       38450560.1

                                                              1               Case No. 8:18-cv-01538-AG(ADSx)
                                        ORDER GRANTING JOINT STIPULATION FOR DISMISSAL
Proposed
Order.docx                              PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
